                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY


BRIAN J. PALADINO,                                          Civil Action No. 18-3199 (MCA)

                 Petitioner,

        v.
                                                             MEMORANDUM OPINION
WILLIE BONDS, et al.,

                 Respondents.



       This mailer has been opened to the Court by Petitioner’s filing of a Motion for equitable

tolling, appointment of counsel, and limited discovery. For the reasons explained in this

Memorandum Opinion, The Court will deny the motion without prejudice and will direct

Respondents to file a full answer to Grounds One and Three of the Petition and raise any

appropriate defenses, including timeliness and exhaustion.

        Court recounts only the facts necessary to this Memorandum Opinion. Petitioner

submitted the instant Petition for filing on February 28, 2018. The Petition raises five claims for

relief, and Petitioner has been notified that he must include all claims in his one all-inclusive

Petition. (ECF No. I, Pet, at 17-25, 30.) In its prior Opinion, the Court screened the petition for

dismissal and dismissed Grounds Two and Four of the Petition with prejudice because the claims

asserted (ineffective assistance of PCR counsel) are not cognizable in habeas proceedings. (ECF

Nos. 2-3.) The Court also dismissed Ground Five of the Petition without prejudice to

Petitioner’s filing of a   §   1983 action. (Id) Because the remaining claims appear untimely and

Petitioner had not sufficiently alleged a basis for equitable tolling, which requires a showing that

Petitioner was pursuing his rights diligently throughout his state court proceedings and some



                                                     1
extraordinary circumstance(s) stood in his way, the Court dismissed Grounds One and Three of

the Petition without prejudice and provided Petitioner with 45 days to provide a basis for

equitable tolling. (Id.)

        After requesting and receiving an extension of time, Petitioner submitted a motion asking

the Court to find that he is entitled to equitable tolling; the motion also seeks the appointment of

counsel and limited discovery to permit Petitioner to show that he is entitled to equitable tolling.

(ECF No. 7). Petitioner’s supporting brief states that equitable tolling is warranted due to

Petitioner’s history of overmedication with antipsychotic medication and other significant health

problems, errors by his appointed counsel, and restrictive prison conditions, including lack of

access to legal assistance.’ (See ECF No. 7.)

        As summarized by the Supreme Court, “[glenerally, a litigant seeking equitable tolling

[of the AEDPA’s one-year statute of limitations] bears the burden of establishing two elements:

(1) that he has been pursuing his rights diligently, and (2) that some extraordinary circumstance

stood in his way.” Face v. DiGuglielmo, 544 U.S. 408, 418 (2005) (citing Irwin v. Dep’t of

Veterans Affairs, 498 U.S. 89, 96 (1990)); Jenkins v. Superintendent ofLaurel Highlands, 705

F.3d 80, 89 (3d Cir.2013); Fabon v. Mahanoy, 654 F.3d 385, 399 (3d Cir. 2011); Ross v. Varano,

712 F.3d 784, 798—99 (3d Cir. 2013).




 Among his exhibits, Petitioner has provided a Memorandum from Flora DeFilippo dated March
16, 2015, which states that Petitioner had a diagnosis of schizoaffective disorder from June 14,
2000 until January 26, 2010 until it was removed because (1) Petitioner’s behavior was better
explained by his malingering psychotic symptoms, (2) because numerous “psych meds provided
minimal, if any change”, and (3) because Petitioner engaged in “med seeking behavior in active
diagnosis of polysubstance dependence.” Dr. DeFilippo further stated that “we do not see any
symptoms indicative of a psychotic disorder, and thus, the diagnosis was “ruled out.” (ECF No.
7-1.)

                                                  2
          At this time, the Court will reserve judgment on the issue of equitable tolling and direct

Respondents to file a full answer to Grounds One and Three of the Petition. To the extent

Respondents also assert that the petition is untimely in their answer, they shalL address

Petitioner’s arguments in support of equitable tolling} Upon receipt of Respondents’ answer,

Petitioner may submit a reply brief

          Petitioner also seeks appointment of counsel and limited discovery. There is no Sixth

Amendment right to appointment of counsel in habeas proceedings. See Pennsylvania v. Finley,

481 U.S. 551, 555 (1987) (“Our cases establish that the right to appointed counsel extends to the

first appeal of right, and no further.”); Parham v. Johnson, 126 F.3d 454, 456-57 (3d Cir. 1997)

(noting no statutory or constitutional right of counsel conferred upon indigent civil litigants);

Reese   i’.   Fulcomer, 946 F.2d 247, 263 (3d Cir. 1991) (“There is no ‘automatic’ constitutional

right to counsel in federal habeas corpus proceedings.”), superseded on other grounds by statute,

28 U.S.C.      §   2254(d) In determining whether the interests ofjustice require appointment of

counsel, the Court considers whether the petitioner has presented a meritorious claim. See

Biggins v. Snyder, Civ. No. 99-188, 2001 WL 125337, at *3 (D. Del. Feb. 8,2001) (citing Reese

v. Fulcorner, 946 F.2d 247, 263-64) (3d Cir. 1991) (other citations omitted)). Next, the Court

must determine whether the appointment of counsel will benefit both the petitioner and the Court

by examining the legal complexity of the case and the petitioner’s ability to present his claims

and investigate facts. See Biggins, 2001 WL 125337, at *3 (citing Reese, 946 F.2d at 264;

Parhani, 126 F.3d at 457-58; Tabron v. Grace, 6 F.3d 147, 155-56 (3d Cir. 1993)) (other




2
  To be clear, Respondents must file a full answer addressing the merits of Grounds One and
Three of the Petition and provide the relevant record, and may not move to dismiss the petition
as untimely. In the full answer, Respondents may, however, assert that the Petition is untimely,
that Petitioner is not entitled to equitable tolling, and/or any other relevant defenses.

                                                     3
citations omitted). “Where these issues are straightforward and capable of resolution on the

record, or when the petitioner has a good understanding of the issues and the ability to present

forcefully and coherently his contentions, the court would not abuse its discretion in declining to

appoint counsel.” Biggins, 2001 WL 125337, at *3 (citations and internal quotation marks

omitted)

       The Court will deny without prejudice Petitioner’s requests for counsel and limited

discovery as premature, asit is not clear that an evidentiary hearing will be required or that the

issue of equitable tolling is not capable of resolution on the record provided.3 An appropriate

Order follows.




                                                              Madeline Cox Arleo, U.S.D.J.




  It appears that Petitioner seeks limited discovery and appointment of counsel because New
Jersey Department of Corrections allegedly withholds all psychiatric records as a matter of
policy, and will not provide them to inmates without a court order. Petitioner also appears to
believe that an evidentiary hearing is required to resolve the issue of equitable tolling. To the
extent the issue of equitable tolling catmot be resolved without a hearing and/or requires
discovery that is not provided by Respondents in their answer, the Court will sua sponte order
Respondents to provide the records needed to resolve the issue of equitable tolling and/or appoint
counsel.

                                                  4
